Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 7/13/2022  has overcome the technical deficiencies and the prior art rejection. Claims 1-2, 5-8, 10, 12, 14, 16 and 18  are allowed because the prior art of record fails to disclose that:
-the electrode of the pair of second capacitor electrodes that is closest to the first capacitor: has an area greater than an area of the electrode of the pair of second capacitor electrodes that is farthest from the first capacitor, and as seen in the plan view, at least partially overlaps the electrode of the pair of first capacitor electrodes that is farthest from the second capacitor as combined in claim 1.
-a connection path in the dielectric substrate that electrically connects the first circuit element and the second capacitor, wherein, as seen in the plan view, the connection path overlaps the first capacitor as combined in claim 6.
-wherein the electrode of the pair of first capacitor electrodes that is farthest from the second capacitor is also the ground electrode as combined in claim 7.	

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  


/DINH T LE/Primary Examiner, Art Unit 2842